Exhibit 10.1

 

LOGO [g921542ex10_1pg01a.jpg]

May 4, 2015

Mr. Bruce Telkamp

935 Damian Way

Los Altos, CA 94024

 

Re: Amendment to Employment Agreement

Dear Bruce:

Reference is hereby made to the Employment Agreement, dated July 14, 2014 (the
“Employment Agreement”), between you and Health Insurance Innovations, Inc. The
purpose of this letter agreement is to amend Section 1(a) of the Employment
Agreement. In particular, Section 1(a) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

“(a) The Company shall employ Executive during the Term (as defined below) as
CEO of the Company’s Consumer Division and the CEO of HealthPocket. Executive
shall have such authority and such responsibilities as are assigned or delegated
to him from time to time by the Company, which shall include but not be limited
to such authority and responsibilities as are customarily associated with such
positions.”

Except as amended and modified by this letter agreement, your Employment
Agreement remains in full force and effect in accordance with its terms.

By signing this letter agreement below, you confirm your agreement to the
foregoing.

 

Sincerely, /s/ Michael W. Kosloske Michael W. Kosloske, Chairman, President and
Chief Executive Officer

 

Acknowledged and Agreed as of May 4, 2015. Signature:

/s/ Bruce Telkamp

Bruce Telkamp, individually

 

LOGO [g921542ex10_1pg01b.jpg]